United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40585
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HENRY AARON TUDON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:05-CR-797-ALL
                       --------------------

Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Henry Aaron Tudon

raises arguments that are foreclosed by United States v.

Slaughter, 238 F.3d 580, 582-84 (5th Cir. 2000), which held that

Apprendi v. New Jersey, 530 U.S. 466 (2000), did not render

21 U.S.C. § 841 unconstitutional on its face.   The Government’s

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.